Citation Nr: 0101630	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The veteran served in active service 
from August 1963 to May 1964. 

Additionally, the Board notes that the veteran's September 
1998 Notice of Disagreement includes a claim of entitlement 
to service connection for organic brain syndrome, to include 
as secondary to a service connected disability.  As this 
issue has not been adjudicated by the RO, the issue is 
referred back to the RO for appropriate development and 
adjudication in compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 


REMAND

The Board finds that the present record does not contain 
sufficient medical information which would allow the Board to 
make an appropriate determination as to whether the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of a service-connected disability.  As 
such, the veteran's claim of entitlement to TDIU will be 
remanded to the RO for additional development.  

In this respect, under VA laws and regulations, a total 
disability rating based upon individual unemployability may 
be assigned upon a showing that a veteran is unable to secure 
or follow a substantially gainful occupation due solely to 
impairment resulting from his or her service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  Consideration 
may be given to a veteran's level of education, special 
training, and previous work experience, but the veteran's age 
and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2000).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a) (2000).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).  In exceptional cases, an extra-schedular 
evaluation may be assigned on the basis of a showing of 
unemployability alone. See 38 C.F.R. § 4.16(b) (2000).

In this case, the Board notes that the veteran's service-
connected disability is characterized as encephalopathy of 
undetermined origin with ophthalmoplegic migraine and history 
of depression, in partial remission, with history of left 
lateral rectus paresis and secondary diplopia, left field; 
and scotoma of the right eye.  This disability is evaluated 
as 30 percent disabling under Diagnostic Code 8100-9405. 

With respect to the veteran's service connected disability, 
the Board finds upon a preliminary review of the evidence 
that the veteran's disability indeed constitutes two separate 
psychiatric and visual/neurological disabilities which should 
be evaluated separately and assigned separate disability 
ratings.  Thus, upon performing the appropriate development, 
including VA examinations, the RO should bifurcate the 
veteran's service-connected disability into two separate 
disabilities, these disabilities being a psychiatric 
disability and a visual/neurological disability.  In this 
respect, the Board notes that the veteran's March 1998 claim 
includes a claim of entitlement to an increased disability 
evaluation for the service connected disability, which has 
not been adjudicated by the RO.  And, since this matter is 
inextricably intertwined with the issue of entitlement to 
TDIU, the RO should adjudicate the issues of increased 
ratings for a psychiatric disability and a 
visual/neurological disability, taking into consideration the 
holding in Mittleider v. West, 11 Vet. App. 181 (1998) (when 
it is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102 clearly dictates that such signs and symptoms 
be attributed to the service-connected condition), and the 
new criteria for mental disorders as the regulation dealing 
with mental disorders has been changed, see 61 Fed. 
Reg. 52695-52702 (October 8, 1996), effective November 7, 
1996, (codified at 38 C.F.R. §§ 4.16, 4.125-4.132).  Upon 
adjudication of the issues of increased ratings for a 
psychiatric disability and a visual/neurological disability, 
the RO must calculate the veteran's combined disability 
evaluation.  Following this development, the RO should 
readjudicate the issue of entitlement to TDIU.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1. (a)  The RO should schedule the 
veteran for a VA examination, by the 
appropriate specialist, of his 
psychiatric disability.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  All necessary 
tests and studies should be conducted in 
order to ascertain the severity of the 
veteran's service-connected psychiatric 
disability.

(b)  It is requested that the VA examiner 
discuss and reconcile any contradictory 
evidence regarding the level of the 
veteran's social, functional and 
occupational impairment.  After a review 
of the claims file, the examiner should 
render a medical opinion as to which of 
the veteran's symptomatology and social, 
functional and occupational impairment is 
attributable to the service-connected 
psychiatric disability, as opposed to any 
nonservice-connected condition(s).  If it 
is impossible to distinguish the 
symptomatology and/or social, functional 
or occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.  
Furthermore, on the basis of both current 
examination findings and a thorough 
review of all records in the claims file, 
the examiner should express an opinion 
regarding the overall degree of social, 
functional and occupational impairment 
resulting from the veteran's service-
connected psychiatric disability, and its 
effect on the veteran's ability/inability 
to secure or follow a substantially 
gainful occupation, as defined under 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2000).  The examination report must 
include the rationale for all opinions 
expressed.

2. (a)  The RO should schedule the 
veteran for a VA examination, by the 
appropriate specialist, of his service-
connected visual/neurological disability.  
The claims folder and a copy of this 
remand must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected visual/neurological disability.

(b)  It is requested that the VA examiner 
discuss and reconcile any contradictory 
evidence regarding the level of the 
veteran's functional and occupational 
impairment.  After a review of the claims 
file, the examiner should render a 
medical opinion as to which of the 
veteran's symptomatology and functional 
and occupational impairment is 
attributable to the service-connected 
visual/neurological disability, as 
opposed to any nonservice-connected 
condition(s).  If it is impossible to 
distinguish the symptomatology and/or 
functional or occupational impairment due 
to the nonservice-connected condition(s), 
the examiner should so indicate.  
Furthermore, on the basis of both current 
examination findings and a thorough 
review of all records in the claims file, 
the examiner should express an opinion 
regarding the overall degree of 
impairment resulting from the veteran's 
service-connected visual/neurological 
disability, and its effect on the 
veteran's ability/inability to secure or 
follow a substantially gainful 
occupation, as defined under 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2000).  The 
examination report must include the 
rationale for all opinions expressed.

3.  Thereafter, the RO must review the 
above requested development and ensure 
that it is in complete compliance with 
the directives of this Remand.  If not, 
the RO should implement corrective 
procedures.

4.  The RO should adjudicate the 
intertwined issue of an increased 
disability evaluation for the veteran's 
service-connected disability, currently 
characterized as encephalopathy of 
undetermined origin with ophthalmoplegic 
migraine and history of depression, in 
partial remission, with history of left 
lateral rectus paresis and secondary 
diplopia, left field, and scotoma of the 
right eye, which should be bifurcated 
into a psychiatric disability and a 
visual/neurological disability and should 
be assigned separate disability ratings.  
The RO should take into consideration any 
additional evidence, the procedural 
requirements of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59, the holding in Mittleider v. West, 
11 Vet. App. 181 (1998), and the new 
criteria for mental disorders as the 
regulation dealing with mental disorders 
has been changed, see 61 Fed. Reg. 52695-
52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. 
§§ 4.16, 4.125-4.132).  Upon adjudication 
of the issues of increased ratings for a 
psychiatric disability and a 
visual/neurological disability, the RO 
must calculate the veteran's combined 
disability evaluation, as per 38 C.F.R. 
§ 4.25.  If the determination is adverse 
to the veteran, he and his representative 
should be furnished with information 
regarding his appellate rights.

5.  The RO should readjudicate the issue 
of entitlement to TDIU, taking into 
account any additional evidence and the 
veteran's level of education, special 
training, and previous work experience, 
as described in the April 1998 VA form 
21-8940 (Veteran's Application for 
Increased Compensation Based on 
Unemployability).  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.












The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



